IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JAMES VANCAMP,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-5853

DECISION HR 30, INC.,
FWCIGA/FLORIDA
WORKERS’ COMPENSATION
GUARANTY ASSOCIATION,
and USIS,

      Appellees.

_____________________________/

Opinion filed December 1, 2016.

An appeal from an order of the Judge of Compensation Claims.
Shelley H. Punancy, Judge.

Date of Accident: July 23, 2007.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, for Appellant.

Micheal A. Edwards of Peterson Bernard, West Palm Beach, for Appellees.



PER CURIAM.

      This court’s opinion of August 19, 2015, having been quashed by the Supreme

Court of Florida by order dated October 27, 2016, the order on appeal is reversed
and the case is remanded for proceedings consistent with Westphal v. City of

St. Petersburg, 194 So. 3d 311 (Fla. 2016).

      REVERSED and REMANDED.

B.L. THOMAS, WETHERELL, and RAY, JJ., CONCUR.




                                         2